J-S69010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: C.F., A MINOR          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
    APPEAL OF: T.F., MOTHER
                                                   No. 1000 MDA 2018


                 Appeal from the Order Entered May 16, 2018
               In the Court of Common Pleas of Dauphin County
              Juvenile Division at No(s): CP-22-DP-0000059-2018

BEFORE: BENDER, P.J.E., LAZARUS, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED DECEMBER 24, 2018

        T.F. (Mother) appeals from the May 16, 2018 dispositional order that

continued placement of C.F. (Child), born in May of 2005, in the care of

Dauphin County Children and Youth Services (Agency). Following our review,

we affirm.

        This dependency matter arose out of an extended custody battle

between Mother and M.F. (Father) that began in 2011.1 As to the present

situation, the May 16, 2018 order, currently on appeal, provides for legal

custody of Child to remain with the Agency, that Child remain in foster care,

and that visitation with each parent is to be supervised by the Agency. 2 The

court also ordered parents to engage in individual as well as family therapy
____________________________________________


1An early custody order issued in 2012 provided for joint legal custody with
Mother having primary physical custody and Father having partial physical
custody.

2Previously, on March 28, 2018, the Agency had filed a dependency petition,
and following an adjudicatory hearing held on April 3, 2018, the court
determined that Child was a dependent child and legal and physical custody
was placed with the Agency. Neither parent objected to the dependency
order, nor was an appeal taken from the dependency order.
J-S69010-18



and to create a custody schedule together through the family therapy

sessions. Additionally, the court found that this disposition would be “best

suited to the protection and physical, mental and moral welfare of [C]hild.”

Order, 5/16/18, at 2.

       Mother filed a timely appeal and a statement of matters complained of

on appeal. In her brief, Mother’s questions, which essentially mirror those set

forth in her statement, are as follows:

       [1.] Whether the court abused its discretion in removing the
       minor [C]hild from Mother’s home?

       [2.] Whether the court abused its discretion in finding that
       remaining in the home is contrary to the welfare, safety, and
       health of [C]hild when Mother has not been found to be in any
       way a threat to [C]hild?

       [3.] Whether the Agency and the court failed to make reasonable
       efforts to eliminate removal of [C]hild from the home prior to
       placement of [C]hild?

       [4.] Whether lack of preventive services being offered to prevent
       [C]hild from emergency placement was unreasonable?

       [5.] Whether reasonable efforts were not made to return [C]hild
       home after emergency placement was made?

Mother’s brief at 2.3

____________________________________________


3 We recognize that a large portion of Mother’s argument relating to her first
issue involves her contention that her due process rights were violated.
Nothing contained in her statement as to issue one even hints that she is
claiming a due process violation. Nor does Mother indicate where in the record
she raised this issue with the trial court. Therefore, we are compelled to
conclude that this argument is waived. See Pa.R.A.P. 1925(b)(4)(vii) (“Issues
not included in the [s]tatement … are waived.”); Pa.R.A.P. 302(a) (“Issues



                                           -2-
J-S69010-18


       Our scope and standard of review in dependency cases is as follows:

       We must accept the facts as found by the trial court unless they
       are not supported by the record. Although bound by the facts, we
       are not bound by the trial court’s inferences, deductions, and
       conclusions therefrom; we must exercise our independent
       judgment in reviewing the court’s determination, as opposed to
       its findings of fact, and must order whatever right and justice
       dictate. We review for abuse of discretion. Our scope of review,
       accordingly, is of the broadest possible nature. It is this Court’s
       responsibility to ensure that the record represents a
       comprehensive inquiry and that the hearing judge has applied the
       appropriate legal principles to that record. Nevertheless, we
       accord great weight to the court’s fact-finding function because
       the court is in the best position to observe and rule on the
       credibility of the parties and witnesses.

In the Interest of A.N., 39 A.3d 326, 330 (Pa. Super. 2012) (quoting In re

C.M.T., 861 A.2d 348, 351 (Pa. Super. 2004) (citations omitted)).

       We have reviewed the certified record, the briefs of the parties, the

applicable law, and the thorough, well-written 31-page opinion authored by

the Honorable William T. Tully of the Court of Common Pleas of Dauphin

County, dated August 3, 2018.            We conclude that Judge Tully’s extensive

opinion accurately disposes of the issues presented by Mother on appeal and

we discern no abuse of discretion or error of law. Accordingly, we adopt Judge

Tully’s opinion as our own and affirm the May 16, 2018 order on that basis.

       Order affirmed.




____________________________________________


not raised in the lower court are waived and cannot be raised for the first time
on appeal.”).

                                           -3-
J-S69010-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/24/2018




                          -4-